DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, and 13 are objected to because of the following informalities:  
In claim 1, lines 6-7, “(1) the conductive material and the article material, (2) the first abrasive particles and the article material” should read –the conductive material and the article material, a reaction product of the first abrasive particles and the article material--.
In claim 3, line 2, “chromium:” should read –chromium,--.
In claim 13, line 1, “wherein the carbonaceous particles” should read –wherein the one or more carbonaceous particles--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reaction product" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 17 recites “and the plurality of nanoparticles comprising one or more alloys comprising the reaction product of the non-abrasive particle and the article material”, which renders the claim indefinite, because there is insufficient antecedent basis for the limitations “the plurality of nanoparticles” and “the reaction product”. For the purposes of examination, claim 17 is given the broadest reasonable interpretation such that “and the plurality of nanoparticles comprises one or more alloys comprising one or more alloys comprising the reaction product of the non-abrasive particle and the article material” is interpreted as --and a plurality of nanoparticles comprising one or more alloys comprising a reaction product of the non-abrasive particle and the article material--.
Claim 18 is dependent on claim 17 and is thus also rejected for the same reason.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record fails to disclose or adequately suggest the article as claimed. In particular, the closest prior art, Jarvis et al. (US 2016/0199907), as cited in the IDS dated 5/19/2022, discloses an article having an interior side, wherein a molten metal and reinforcement materials may be in contact with the interior side of the article (i.e., a composition is present on the surface of the article, wherein the article comprises a conductive material) (Figs. 2-3, [0036]-[0037], [0080]). However, Jarvis et al. also does not teach or fairly suggest the composition as claimed. Claim 1 requires that the article material reacts with the composition disposed on the material. In contrast, Jarvis et al. teaches the article should be made from a material which can withstand the whole process, including the temperature of the molten metal; preferably without reacting chemically with the materials involved ([0037]). Furthermore, Jarvis et al. fails to teach or fairly suggest wherein the composition comprises a plurality of first abrasive particles. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-20 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734